RESOLUCIÓN
Para enmendar los incisos (4), (7), (8) y (9), y añadir un inciso (10), al Art. 13.0(13.9) —Procedimiento Especial de Reclutamiento y Designación para los Puestos en las Clases Secretarias Auxiliares del Tribunal I y Alguaciles Auxilia-res— del Reglamento de la Administración del Sistema de Personal de la Rama Judicial, 4 L.P.R.A. Ap. XIII, como se indica a continuación:
13.9 — Procedimiento Especial de Reclutamiento y Designación para los Puestos en las Clases Secretarias Auxiliares del Tribunal I y Alguaciles Auxiliares
4) Se designará un(a) solo(a) candidato(a) para cada puesto vacante en el orden descendente que ocupan en el registro de elegibles, tomando también en consideración el orden de pre-ferencia de los pueblos seleccionados por éste(a).
En aquellos casos en que haya candidatos(as) en los regis-tros de reincorporación, reingreso y cualquier otro registro que se establezca para garantizar derechos reconocidos a los(as) empleados(as) de la Rama Judicial para unos pueblos especí-ficos y solicitudes de traslado, se emitirá una certificación especial en el orden de importancia asignado en el Art. 13.1, a la cual se añadirán las solicitudes de traslado. Dicha certifica-ción especial se referirá al(a la) entrevistador(a) antes de efec-tuar la designación del Registro Especial de Reclutamiento. Si sólo hay solicitudes de traslado, también se enviarán antes de la designación.
El(La) entrevistador(a) tendrá un término de cinco días la-borables para entrevistar los(as) candidatos(as) de la certifica-ción especial y notificar al Área de Recursos Humanos si ha seleccionado alguno de éstos(as). Si no selecciona de la certifi-*641catión especial, se procederá con la designación del(de la) can-didato(a) mediante el presente procedimiento especial.
a) Los(as) candidatos(as) provenientes de los registros de reincorporación, reingreso y cualquier otro registro que se es-tablezca para garantizar derechos adquiridos reconocidos a lo-s(as) empleados(as) de la Rama Judicial. El orden descendente en que se ubicarán los(as) candidatos(as) de estos registros será similar al orden de importancia que se les asigna a dichos registros en el Art. 13.1.
b) Los(as) candidatos(as) que aprobaron el examen en el or-den descendente que ocupan en el registro de elegibles, to-mando también en consideración el orden de preferencia de los pueblos seleccionados por éstos(as)
7) El(La) candidato(a) designado(a) tendrá un término de cinco (5) días laborables, a partir de la fecha de recibo de la designación, para presentarse al Área de Recursos Humanos para iniciar el proceso de nombramiento. Si transcurre dicho término y el(la) candidato(a) no realiza las gestiones de nom-bramiento, se designará el próximo candidato disponible en el registro de elegibles. Si un(a) candidato(a) designado(a) no acepta el nombramiento ofrecido, lo indicará por escrito al(a la) Director(a) Administrativo(a). En ese caso también se de-signará el(la) siguiente candidato(a) disponible en el registro de elegibles.
8) Todo(a) candidato(a) que rechace una designación sin una razón justificada, se eliminará del registro de elegibles. En aquellos casos en que los(las) candidatos(as) presenten unas razones válidas para no aceptar la designación, éstos(as) per-manecerán en el registro de elegibles.
9) El Registro de Elegibles Especial, establecido mediante el presente procedimiento, estará vigente por un término de ciento ochenta (180) días. El(La) Directoría) Administrativo(a) podrá extender su vigencia si las necesidades del servicio así lo ameritan.
10) Los(Las) candidatos(as) nombrados(as) mediante este procedimiento especial podrán solicitar traslado según dispon-gan las normas establecidas para ello.
Esta Resolución tendrá vigencia inmediata.

Publíquese.

*642Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo